DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-9: method of producing telomerase activators) in the reply filed on August 24, 2022 is acknowledged. As an additional matter for clarity of the record, claim 14 is within Group II, claim 15 within Group III, and the Lack of Unity position was raised among all the groups (Groups I-III).
Applicant has argued that there are additional species than instant compound (12), including instant compounds 1,3,4,6,10,11,14,16,17,19,20, and 21). Applicant’s arguments have been fully considered, however this is not found to be persuasive because the claims only require one (“at least one”) compound (12) therefrom and for the reasons of record Kuban’s teachings and prior art compound (8) is a teaching of at least instant compound (12). The requirement is still deemed proper and therefore made FINAL.    
Claims 1-15 are pending of which claims 10-14 (group II: telomerase activators) and 15 (group III: method of using/treating/preventing a condition or disease) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Pending claims 1-9 have been examined on the merits.

Examiner’s comment
In the interest of clarity of the record and more clearly reciting the invention as claimed, it is suggested (however not required) that the indented/hyphenated steps be further labelled with sub-step enumeration or letters, to also simplify reference thereto among the subsequent steps and dependent claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 12, the claim recites removal of “outer shells” of the “plant” materials, however the phrasing is unclear because it is unclear from the claims what “plant(s)” and what component(s) the “outer shell” comprises, and as claimed the phrasing is inconsistent with the further limitations (see for example claim 4), which identifies the plant materials as a from among a variety of plant parts (root, stem, leaf, and flower) and plant species (Astragalus sp.) but unclear what “outer shell” material is intended thereamong. All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth above. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of producing compositions -   containing telomerase activator molecules of at least one of the disclosed formulas (e.g. of formulas 1, 3, 4, 6, 10, 11, 14, 16, 17, 19-21), obtained from a biotransformed Astragalus extract, wherein the biotransforming comprises culturing with endophytic fungi from among Alternaria eureka, Neosartorya hiratsukae, and Camarosporium laburnicola -   does not reasonably provide enablement for production of all potential plants, telomerase activator molecules, and endophytic fungi, and the myriad of combinations thereamong producing the desired materials functioning as telomerase activator molecules.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to “a method of producing a telomerase activator which results in the production of new/novel molecules which can be used in diseases and / or conditions which can be treated / ameliorated by telomerase activation by carrying out microbial biotransformation with endophytic fungi on saponins from triterpenes group”. The claims taken together with the specification thus imply a breadth that is greater than supported by the disclosure.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the prior art at the time of the instant application effective filing date (and as supported in the instant disclosure) is as follows:
(i) that telomerase activators from Astragalus plant extracts were known for example as taught by Mamedova et al (IDS; Chem. Nat. Cpds.,2004, 40(4), pp.303-357; see esp. compounds of formulas 1-45);
(ii) that a number of triterpenoid species were known having core skeletons of oleanane, ursane, lupane, dammarane, cycloartanes, lanostanes, and hopanes as taught by Kuban et al (Phytochem, 2013, 88, pp.99-104; IDS) and which further teaches fungal biotransformation of cycloastrogenol (CA; Id. at compound 8 compared to instantly disclosed compound 12); 
(iii) that chemical modification of CA is limited (unpredictable) because of CA’s core ring structure being “fragile” (Feng et al Adv. Synth. Catal.,2013,357,1928-1940; IDS), 
(iv) that as taught by Yang et al (Adv. Synth. Catal.,2012,354,527-539; IDS) CA could be biotransformed by filamentous fungi of the species Cunninghamella elegans, Syncephalastrum racemosum, and Doratomyces stemonitis, however considered distinguished from the instant endophytic fungi disclosed including A. eureka, N. hiratsukae, and C. laburniucola.
However which source materials from among the genus of plant materials, which desired modifications, and which process steps suitable to obtain and transform the triterpenoids for the broad and highly variable genus claimed, remained unresolved and highly unpredictable, particularly for the scope instantly claimed. It is further noted that the resultant biotransformed and incubated materials and the extracts and products of the chemical treatments and fungal incubating are highly dependent upon the selection of each and the conditions and sequence of steps necessary therefore.
(5) The relative skill of those in the art:
The relative skill of those in the art is high. However, but for the enumerated processes and effective compounds identified in the art (and instantly), for the myriad of processes and telomerase activator molecules (and modifications thereof) remained the beyond the purview of one of skill in the art. Accordingly one would have turned to the instant disclosure for additional direction and guidance.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided examples and guidance on obtaining the disclosed Astragalus extract materials biotransformed by culturing with endophytic fungi from among Alternaria eureka, Neosartorya hiratsukae, and Camarosporium laburnicola and provided limited examples of the specific conditions therefor; however, as indicated above the modifications are highly dependent upon (i) the plant source material including the plant parts thereof and the process of obtaining the natural unmodified telomerase activator containing material to be biotransformed, (ii) the identity of the endophytic fungi and process conditions thereof to provide to desired biotransforming – and as instantly claimed at least the independent claim merely identifies the starting source material as a “plant” material or removing some generic “outer shell”, does not further identify the generic “biotransforming the substrate” required of the process (claim 1 at line 37), does not require a sequence among steps (the “removing resultant cells” at lines 38-40 and the “obtaining telomerase activators” at line 43 may be performed separately as instantly claimed). 
The specification including the examples does not provide alternatives or guidance sufficient for determining the claimed genus of additional plant source materials, alternative fungal species, or the myriad of potential modifications functionally or materially resulting in the desired genus of modified “new/noel molecules” structurally, or functionally as “telomerase activators”. 
(8) The quantity of experimentation necessary:
	Considering the state of the art and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention for the scope claimed.
It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  

 	Conclusion
	No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655